DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1, line 17, the recitation “partially the second switch” should be amended to:
 -- partially control the second switch --

Claim Status
Claims 1-3, 6, 8, 10, 12 and 15 (Currently Amended)
Claims 4-5, 7, 9, 11, 13-14 and 16-20 (Original)

Response to Arguments
The applicant's amendments and arguments filed on 12/21/2021 have been fully considered but the application is not in allowable condition because the prior art(s) still reads on the amended claim 1 presented in this office action. The examiner notes claims 2-11 are Objected as allowable as noted below.  Similarly, claims 12-20 are allowed.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “a first control circuit configured to control the first switch to either electrically connect the first or open the electrical connection between the first connector and the charging circuit based on first power supplied by a first external         electronic device, and when electrically connecting the first connector to the charging circuit,  controlling the second switch to open the electrical connection between the second connector and the charging; and
a second control circuit configured to at least partially control the second switch to electrically connect the second connector to the charging circuit or electrically open the electrical connection between the second connector and the charging circuit   based on second power supplied by a second external electronic device through the second connector, when the first control circuit opens the electrical connection between the first connector and the charging circuit.”, on page 1-2 of the Remark section, the Examiner respectfully disagrees because
As shown in the 103 rejection below, Greening teaches a first control circuit configured to control the first switch to either electrically connect the first connector to the charging circuit or open the electrical connection between the first connector and the charging circuit based on power supplied by a first external electronic device; and
a second control circuit configured to at least partially control the second switch to electrically connect the second connector to the charging circuit or electrically open the electrical connection between the second connector and the charging circuit    based on second power supplied by a second external electronic device through the second connector.
when electrically connecting the first connector to the charging circuit controlling the second switch to open the electrical connection between the second connector and the charging circuit [0068]; 
control the second switch to electrically connect the second connector to the charging circuit based on second power supplied by a second external electronic device through the second connector when the first control circuit opens the electrical connection between the first connector and the charging circuit [0067]

Regarding the Applicant’s argument that the prior art(s) does/do not teach “there is no circumstance where both switches can be turned off … the circumstance where one circuit controls both switches, unless the circuit opens the first switch, in which case another circuit control the second switch.”, on page 2-3 of the Remark, the Examiner respectfully disagrees because
Sato teaches a control circuit 20 and 22+32+30, Fig. 2 controls both switches: SW1 on and SW2 off [0068]; SW1 off and SW2 on [0067]; and both switches SW1 and SW2 off [0071]; OVP switch 113 [0059].
The combination discloses the amended claim 1 recitation in argument.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Greening (U.S. 2016/0380455), in view of Sato (U.S. 2017/0126041).

Regarding claim 1, Greening teaches an electronic device, comprising: a battery (212, Fig. 2); a charging circuit (charger, Fig. 2) electrically connected to the battery (212, Fig. 2); a first connector (corresponding connector at 208, Fig. 2); a second connector (corresponding connector at 210, Fig. 2);
a first switch (port 1 power switch, Fig. 2) configured to electrically connect the first connector (at 208, Fig. 2) to the charging circuit (charger, Fig. 2; [0094]) or to open an electrical connection (via port 1 power switch, Fig. 2) between the first connector (at 208, Fig. 2) and the charging circuit (charger, Fig. 2);
a second switch (port 2 power switch, Fig. 2) configured to electrically connect the second connector (at 210, Fig. 2) to the charging circuit (charger, Fig. 2; [0094]) or to open an electrical connection (via port 2 power switch, Fig. 2) between the second connector (at 210, Fig. 2) and the charging circuit (charger, Fig. 2); 
a first control circuit (first corresponding circuit of 216 that controls switching of port 1 power switch [0008] following power detection e.g., Vbus1 and Ibus1 detected at either ([0094], either power port 208 or 210 selected via port 1 or 2 power switch closed respectively to connect power port 208 or 210 to the battery charger) electrically connect the first connector (208, Fig. 2) to the charging circuit (charger, Fig. 2) or open ([0094]) the electrical connection (via port 1 power switch opened, Fig. 2) between the first connector (208, Fig. 2) and the charging circuit (charger, Fig. 2) based on first power (e.g., corresponding power of Vbus1 and Ibus1 detected at 508, Fig. 5A; [0107]) supplied by a first external electronic device (first external electronic device connected to 208, Fig. 2; [0089], lines 5-7; [0094]), and when electrically connecting the first connector to the charging circuit; and
a second control circuit (second corresponding circuit of 216 that controls switching of port 2 power switch [0008] following power detection, e.g., Vbus2 and Ibus2 detected at 510, Fig. 5A; [0107]) configured to at least partially control the second switch (port 2 power switch, Fig. 2) to electrically connect the second connector (at 210, Fig. 2) to the charging circuit (charger, Fig. 2) or electrically open ([0094]) the electrical connection (via port 2 power switch opened, Fig. 2) between the second connector (at 210, Fig. 2) and the charging circuit (charger, Fig. 2)  based on second power (e.g., corresponding power of Vbus2 and Ibus2 detected at 510, Fig. 5A; [0107]) supplied by a second external electronic device (second power supplied by second external electronic device connected to 210, Fig. 2; [0089], lines 5-7; [0094]) through the second connector (at 210, Fig. 2).
Greening does not explicitly teach (when electrically connecting the first connector to the charging circuit) controlling the second switch to open the electrical when the first control circuit opens the electrical connection between the first connector and the charging circuit.
Sato teaches a first control circuit (20 and 22+32+30, Fig. 2; [0068]) configured to control the first switch (SW1, Fig. 2) to either ([0068] [0067]) electrically connect (via M13, Fig. 2) the first connector (P1, Fig. 1 and 2; [0033]) to the charging circuit (10, Fig. 2) or open the electrical connection between the first connector (P1, Fig. 1 and 2; [0033]) and the charging circuit (10, Fig. 2) based on first power ([0068]) supplied by a first external electronic device (102, Fig. 1), and
when electrically connecting the first connector (P1, Fig. 1 and 2; [0033]) to the charging circuit (10, Fig. 2) controlling ([0068]) the second switch (SW2, Fig. 2) to open the electrical connection between the second connector (P2, Fig. 1 and 2) and the charging circuit (10, Fig. 2); 
control the second switch (SW2, Fig. 2) to electrically connect ([0067]) the second connector (at AC) to the charging circuit  (10, Fig. 2) based on second power supplied ([0067]) through the second connector (at AC) when the first control circuit (20 and 22+32+30, Fig. 2) opens ([0067]; M13 and SW1 opened, Fig. 2) the electrical connection between the first connector (P1, Fig. 1 and 2; [0033]) and the charging circuit (10, Fig. 2). It would have been obvious to one of ordinary skill .

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts of record do not suggest or teach “ wherein: the first switch is configured to electrically connect the first connector to the charging circuit based on a first connection signal output by the first control circuit and to open the electrical connection between the first connector and the charging circuit based on a first open signal output by the first control circuit, and the second switch is configured to electrically connect the second connector to the charging circuit based at least in part  wherein the second switch opens the electrical connection between the second connector and the charging circuit when the first control circuit outputs a first control signal to the second switch although the second control circuit outputs the second connection signal to the second switch.”
Claims 3-11 is also objected to because they are dependent of claim 2.
Claims 12-20 are allowed.
Regarding claim 12, prior arts do not suggest or teach, among other claimed allowable features, “a processor electrically connected to the first switch and the second switch and configured to control the first switch and the second switch; a first control circuit configured to control the first switch to electrically connect the first connector to the charging circuit based on first power supplied by a first external electronic device through the first connector only in substitute for the processor when the processor is an inactive state; and a second control circuit configured to at least partially control the second switch to electrically connect the second connector to the charging circuit based at least in part on second power supplied by a second external electronic device through the second connector only in substitute for the processor when the processor is the inactive state.”, in combination with all other elements recited in claim 12.
Claims 13-14 are also allowed as they further limit allowed claim 12.
Regarding claim 15, prior arts do not suggest or teach, among other claimed allowable features, “wherein when the processor is an active state, the processor is configured to control the one or more switches to supply one of first power and second power to the charging circuit, when the first power is supplied by a first external electronic device connected through the first connector and the second power is supplied by a second external electronic device connected through the second connector simultaneously; and only when the processor is an inactive state, the one or more control circuits are configured to control the one or more switches to supply at least one of the first power and the second power to the charging circuit, when the first power is supplied through the first connector and the second power is supplied through the second connector simultaneously.”, in combination with all other elements recited in claim 15.
Claims 16-20 are also allowed as they further limit allowed claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 22, 2022